Citation Nr: 0209844	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  97-32 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Gina C. Higgins, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from May 1981 to May 1985.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a rating decision of the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which increased the assigned rating for right ankle 
disability from 10 to 20 percent.  In connection with his 
appeal the veteran testified before the undersigned sitting 
in Nashville, Tennessee in March 1999; a transcript of that 
hearing is associated with the claims file.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  A right ankle disability is manifested by arthritis, 
motion limitation, instability and pain; the veteran's right 
ankle is not ankylosed.


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 20 
percent for right ankle disability have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

By rating decision dated in May 1985, the RO granted service 
connection and assigned a 10 percent rating for chronic 
sprain with synovitis of the right ankle.

In January 1996, the veteran claimed entitlement to an 
increased evaluation for his right ankle disability.  He 
cited recent treatment at a VA Medical Center.  Outpatient 
records dated in January 1996 note the veteran's complaint of 
chronic right ankle pain on ambulation; he was wearing a 
brace.

In September 1996, the veteran presented for a VA examination 
with complaints of right ankle pain, swelling, and marked 
weakness on ambulation.  He reported he had been treated with 
nonsteroidal anti-inflammatories.  He indicated he was 
currently using Tylenol for pain as needed.  He also 
indicated he had deferred surgical correction twice.  He was 
working as a mail processor, a job requiring him to stand for 
prolonged periods of time and to frequently ambulate for 
short distances.  The examiner indicated the veteran had been 
given a metal ankle brace with a special shoe and support to 
replace a plastic brace.  

Examination revealed localized tenderness and swelling of the 
right ankle, with positive crepitus on motion.  Inversion and 
eversion were limited to 25 degrees, secondary to pain, and 
dorsiflexion was limited to 10 degrees.  There was motor 
weakness of 4/5 secondary to ankle pain, with a 70 degree 
range of extension.  The examiner noted the veteran was 
unable to support his body weight in full extension.  The 
diagnosis was status post acute strain of the right ankle, 
severe, with degenerative joint disease.  

By rating decision dated in December 1996, the RO increased 
the assigned rating to 20 percent.

In a statement received in January 1997, the veteran argued 
that his ankle was in a frozen state when wearing his ankle 
brace.  He stated that the brace served its purpose, allowing 
him to work full time, but that when wearing it he had no 
possible left or right motion, which caused problems with 
tasks such as driving and walking long distances.  

A VA outpatient record dated in January 1999 indicates that 
the veteran had right ankle motion from five to 30 degrees, 
stated to be mildly painful.  

In March 1999, the veteran testified before the undersigned.  
He reported he was no longer able to participate in 
athletics.  He reported that his ankle was weak when he was 
not wearing the brace.  He reported occasional swelling.  He 
indicated it would be difficult to perform his job without 
his brace, but that with the brace his ankle motion was 
limited.  He indicated he had had to turn down a supervisory 
position because it would require him to be constantly 
walking around.  He indicated receiving VA treatment 
approximately every six months.  He indicated that the 
limitations imposed by his having to wear the brace warranted 
higher rating consideration.  

A December 2000 VA outpatient record notes that the veteran 
needed reconstructive surgery on his ankle for chronic 
instability.  The physician indicated that thereafter it 
would be okay for the veteran to return to work as long as he 
was able to elevate his leg for approximately 30 minutes 
every two hours or so.

The claims file contains a report of sick leave used from 
January to March 2001, indicating the veteran took nearly 20 
hours of sick leave.  

In May 2001, the veteran reported for a VA examination.  He 
complained of pain while on his feet and reported using a 
brace.  He indicated his ankle would swell after a long day 
at work, and that the swelling would be relieved when he was 
able to stop and elevate his foot.  He also reported that 
Tylenol helped.  He indicated he would have good and bad 
days.  He identified his most recent flare-up as two weeks 
earlier.  He described a flare-up as severe pain requiring 
him to rest.  Examination revealed a mildly antalgic gait.  
There were 10 degrees active dorsiflexion and 25 degrees 
active plantar flexion.  The examiner was able to achieve 
passive dorsiflexion to 25 degrees, during which the veteran 
complained of pain.  There was tibiotalar and medial and 
lateral instability.  There was no evidence of swelling.  The 
impression was chronic right ankle instability secondary to 
ligamentous injury.  The examiner noted some early arthritic 
changes.  The examiner also noted that with a ligamentous 
injury anyone on his feet for a prolonged period of time 
would have increased swelling and pain.  The examiner noted 
that these symptoms would probably get better with surgery.  
The examiner also commented that the veteran had some loss of 
motion and that such was felt to be secondary to tightness 
because of restriction of his brace

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that the veteran has been notified of the law 
and regulations governing the evaluation of right ankle 
disability, the evidence considered by the RO and the reasons 
for its determinations.  The RO has obtained relevant VA 
treatment records and has afforded the veteran appropriate 
examinations.  In addition, the veteran has testified before 
the undersigned relevant to this appeal.  Finally, in the 
supplemental statement of the case issued in May 2002, the RO 
specifically advised the veteran of the VCAA.  Neither the 
veteran nor his attorney has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  As such, the Board 
finds the facts pertinent to this claim have been properly 
developed and no further action is required to comply with 
the VCAA or the implementing regulations.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation; while marked limitation of motion of an 
ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Ankylosis of an ankle warrants a 20 percent evaluation if it 
is in plantar flexion, at less than 30 degrees.  A 30 percent 
evaluation is warranted if the ankylosis is in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees.  A 40 percent evaluation is 
authorized for ankylosis of an ankle if the ankylosis is in 
plantar flexion at more than 40 degrees, in dorsiflexion at 
more than 10 degrees or with abduction, adduction, inversion 
or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 4.3 (2001).

Analysis

The veteran's right ankle disability is currently assigned a 
20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5271, based upon the presence of marked limitation of motion.  
As noted above, ankylosis of an ankle is also considered 20 
percent disabling if it is in plantar flexion, at less than 
20 degrees.  To warrant an evaluation in excess of 20 
percent, the functional impairment of the right ankle must 
more nearly approximate ankylosis of the ankle in plantar 
flexion, between 20 and 30 degrees, or in dorsiflexion, 
between 0 and 10 degrees. 

The Board has considered all of the pertinent disability 
factors and the veteran's contention that the use of his 
ankle brace prevents him from moving his right ankle 
laterally.  The medical evidence in fact confirms that the 
veteran has severe functional impairment of the right ankle, 
necessitating the use of a brace.  Never the less, the 
medical evidence also clearly establishes that the veteran 
retains useful motion of his right ankle.  Therefore, there 
is no appropriate basis for concluding that the disability 
more nearly approximates the criteria for a 30 percent 
evaluation than those for a 20 percent evaluation.

In the above determination, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2001).

The veteran has indicated that he misses time from work due 
to ankle pain resulting from many hours of standing in his 
position at the United States Postal Office.  He has 
submitted sick leave records in support of this contention.  
The Board has no doubt that the severe ankle disability 
impairs the veteran's ability to perform some duties, such as 
those involving prolonged standing or walking.  However, the 
record shows that the veteran has not required frequent 
hospitalization or medical treatment for the disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
right ankle disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

